Citation Nr: 1343169	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cold weather injuries of the bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1957.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.  

The Veteran presented testimony before the undersigned at a December 2012 Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional developmental efforts are necessary prior to adjudicating the issues on appeal.  

VA treatment records note that the Veteran has been diagnosed with onychomycosis, hammertoe deformities, and toe nail fungus during the pendency of the claim.  In addition, the August 2013 VA examiner noted that the Veteran had "trophic changes to [the] nails of [his] feet."  As the August 2013 VA examination report is absent of a medical opinion as whether it is at least as likely as not that the identified foot disability is related to the Veteran's service, to include exposure to cold-weather conditions, a clarifying opinion on the issue of nexus is needed for proper adjudication of the claim.  

A remand is additionally necessary in order to obtain outstanding Social Security Administration (SSA) records.  The Board observes that the claims file contains a 2005 letter noting that the Veteran will begin receiving SSA benefits in June 2005; however, the nature of the Veteran's claim and the basis for receipt of such benefits is unclear.  As the records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that remand to obtain any records associated with the grant of an award of SSA disability benefits is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, efforts must be made to contact the SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) addressing his application for SSA benefits and all underlying medical records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request from the Social Security Administration copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records and responses received should be associated with the claims file. 

2.  After completing the above development, return the claims file and a copy of this remand to the August 2013 VA compensation examiner (or suitable substitute if that examiner is unavailable).  The examiner is asked to review the claims file and provide an opinion on whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's foot disabilities, to specifically include his trophic changes to the nails of his feet, onychomycosis, and hammertoe deformities, had onset during his active service or were caused by his active service, to include as a result of exposure to cold-weather conditions.  

3.  After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



